Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/04/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 
As an initial matter, the rejections under 35 USC 112 for claims 1-20 have been withdrawn in view of applicant's amendments.

Response to Arguments
Applicant’s arguments on 10/04/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, 11, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulanoff (“Here's how much better Snapchat lenses are on the iPhone X”) in view of Chang et al. (US Pub 2019/0251674 A1).
Regarding Claim 1, Ulanoff teaches or suggests A method, comprising: 
receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items (
Ulanoff states “The Apple iPhone X TrueDepth Camera is powering some pretty impressive Snapchat lenses” (page 3) to describe its first figure:

    PNG
    media_image1.png
    529
    786
    media_image1.png
    Greyscale
 The following figures show when different lenses are selected.

    PNG
    media_image2.png
    732
    776
    media_image2.png
    Greyscale


	In the first and second figures, the smartphone interface shows different icons that allow a user to select a lens: 
    PNG
    media_image3.png
    433
    1063
    media_image3.png
    Greyscale

),   
the selectable graphical item comprising an augmented reality content generator for applying a 3D effect (
Ulanoff discloses generating augmented reality content of visual effect, stating “The camera marries that information with a live picture of you and then uses augmented reality algorithms and the iPhone X A11 Bionic CPU to create a symphony of real-time facial special effects.”  Ulanoff page 3. 
Each lens hugs my face, expressions and head movements to an extraordinary degree. For example, I can still see the lines on my face through the green luchador lens, giving it the appearance of real face paint.”  Ulanoff page 7.

    PNG
    media_image4.png
    280
    252
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    387
    339
    media_image5.png
    Greyscale


“There’s . . . the ability to take Portrait Mode selfies, and the wildly entertaining animojis, iMessage character animations driven entirely, and in perfect sync, by your face.”  Ulanoff page 6.
The visual effect is a 3D effect, because the face painting/mask/decoration deform according to 3D positions regions of a face.  
takes full advantage of the TrueDepth Camera’s ability to see every curve, line, and movement of your face”  Ulanoff page 6.
“Snap told me that realism comes courtesy of facial depth data provided by the TrueDepth camera, which personalizes each lens to the contours of my face.”  Ulanoff page 10.), 
the 3D effect including at least one beautification operation (Face painting and decoration, in many cultures, are or could be used to make the user appear beautiful.); 
capturing image data and depth data using a camera of the client device (
“Included in that quarter-inch by 1.5-inch iPhone X dark space is a 7 MP front-facing camera, a dot projector, infrared camera, and flood illuminator, all of which work together to give the iPhone X the ability to see your face in three dimensions.”  Ulanoff page 3.
“Most intriguing, though, for a Snapchat fan like myself was the special preview I got of a Snapchat update that takes full advantage of the TrueDepth Camera’s ability to see every curve, line, and movement of your face”  Ulanoff page 6.); 
applying, to the image data and the depth data, the 3D effect including the at least one beautification operation based at least in part on the augmented reality content generator, the beautification operation being performed as part of applying the 3D effect (
Ulanoff teaches applying 3D effect based on the depth data, stating “Most intriguing, though, for a Snapchat fan like myself was the special preview I got of a Snapchat update that takes full advantage of the TrueDepth Camera’s ability to see every curve, line, and movement of your face”  Ulanoff page 6.
Ulanoff discloses applying 3D effect based on the depth data, stating “Snap told me that realism comes courtesy of facial depth data provided by the TrueDepth camera, which personalizes each lens to the contours of my face.”  Ulanoff page 10.

    PNG
    media_image4.png
    280
    252
    media_image4.png
    Greyscale
  Figure on page 2 of Ulanoff discloses applying 3D effect based on the image data, and suggests applying 3D effect based on the depth data. 
As the Examiner explained, face painting and decoration, in many cultures, are or could be used to look beautiful.); 
generating a 3D message based at least in part on the applied 3D effect including the at least one beautification operation (
	Regarding “3D message,” the Examiner is reading the term to include a message containing an image with 3D effect. 
	The Examiner had taken an Official Notice that it would have been well-known in the art that Snapchat allows a user to generate a 3D message containing an image created based on its lenses.   The benefits of combining this well-known knowledge ); and 
rendering a view of the 3D message based at least in part on the applied 3D effect including the at least one beautification operation (

    PNG
    media_image4.png
    280
    252
    media_image4.png
    Greyscale
  Figure on page 2 of Ulanoff discloses applying 3D effect based on the image data, and suggests applying 3D effect based on the depth data.).
Ulanoff discloses above limitations.  However, Ulanoff did not explicitly disclose snapchat’s message related features.  The Examiner had taken an Official Notice that it would have been well-known in the art that Snapchat allows a user to generate a 3D message containing an image created based on its lenses.   The benefits of combining this well-known knowledge would have been to make Snapchat message more 
Ulanoff does not explicitly disclose the beautification operation comprising modifying image data, the image data including a region corresponding to a representation of a face, the modifying comprising an effect that retouches the representation of the face, the beautification operation further comprising using a machine learning model for at least one of smoothing blemishes or preserving facial skin texture.
Chang teaches the beautification operation comprising modifying image data (Chang, abstract, “The retouched high and low frequency layers are combined to generate the final output.”), 
the image data including a region corresponding to a representation of a face (Chang, Fig. 1, ¶0030, “At a high level, face parser 105 automatically identifies the face of the subject of a designated photograph.”), 
the modifying comprising an effect that retouches the representation of the face (Chang, ¶0031, “automatically retouch a respective layer of the skin mask, using the skin quality map as an input”), 
 (Chang, ¶0031, “Each of high and low frequency paths 125 and 155 advantageously utilizes a supervised deep learning technique whereby a corresponding deep neural network in each path is trained to automatically retouch a respective layer of the skin mask, using the skin quality map as an input.” ¶0046, “applying a transformation in color space to smooth uneven skin tones and eliminate or reduce redness and dark spots.” ¶0052, “the retouched photo of pair 210 automatically smoothed the subject's skin and removed freckles from the subject's face. The retouched photo of pair 220 automatically smoothed the subject's skin and removed freckles and wrinkles from the subject's face, while preserving certain moles and stubble. The retouched photo of pair 230 automatically smoothed the subject's skin, removed freckles from the subject's face and reduced the oily appearance of the subject's skin. The retouched photo of pair 240 automatically smoothed the subject's skin, removed blemishes and freckles from the subject's face, while preserving the subject's facial hair. The retouched photo of pair 250 automatically smoothed the subject's skin and removed blemishes from the subject's face. The retouched photo of pair 260 automatically smoothed the subject's skin and removed blemishes from the subject's face, while preserving stubble.”).
 Ulanoff and Chang are considered to be analogous art because all pertain to image editing. It would have been obvious before the effective filing date of the claimed invention to have modified Ulanoff with the features of “the beautification operation (Chang, ¶0006).
Regarding Claim 2, claim 1 is incorporated and Ulanoff teaches or suggests 
wherein applying, to the image data and the depth data, the 3D effect comprises: 
performing the beautification operation on a region of at least the image data including facial image data, the beautification operation comprising at least one of smoothing, lighting adjustment, or color modification (
    PNG
    media_image4.png
    280
    252
    media_image4.png
    Greyscale
  Figure on page 2 of Ulanoff discloses face painting, which requires changing color of the user’s face.).
Regarding Claim 3, claim 1 is incorporated and the combination of Ulanoff and Chang teaches utilizing a portrait segmentation mask when applying the beautification operation to the image data including the region corresponding to the representation of the face (Chang, ¶0024, “a face parser is applied to a portrait to identify various parts of a face (e.g., forehead, nose, cheeks, etc.). A skin filter can be applied to remove the non-skin regions (e.g., background, hair, eyes, etc.) from the image, producing a skin mask.” ¶0025, “A skin map (or more generally an image map) is a data structure which provides information about relevant regions of a photo. For example, a face parser can be applied to a portrait to identify the regions of skin to be processed for retouching, and the identified regions can be used to generate a map that identifies these regions for editing (e.g., on a pixel-by-pixel basis).” ¶0030-0031), and 
(Chang, ¶0030, “Skin quality detection network 120 is a neural network, such as a convolutional neural network” ¶0043, ¶0046, “low resolution coefficient predictor 160 is a neural network (e.g., a convolutional neural network) trained to generate a color transformation (e.g., per pixel) in RGB color space” ¶0003, “the neural network in the high frequency layer is a conditional generative adversarial network using a deep learning architecture,” ¶0031, “high frequency layer 125 utilizes a conditional generative adversarial network to automatically retouch the high frequency layer.”).

Regarding Claim 9, claim 1 is incorporated and Ulanoff teaches or suggests comprising: 
causing display of an interface comprising the plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of a set of augmented reality content generators (
In the first and second figures, the smartphone interface shows different icons that allow a user to select a lens: 
    PNG
    media_image3.png
    433
    1063
    media_image3.png
    Greyscale
  Ulanoff page 5. 
Each icon is responsible for generating respective augmented reality image. ).

Regarding Claim 11, Ulanoff teaches or suggests a system comprising: 
a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations (
    PNG
    media_image1.png
    529
    786
    media_image1.png
    Greyscale
  Ulanoff Figure on Page 2, showing the use of a smartphone, which has a processor and memeory.) comprising: 
receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator for applying a 3D effect, the 3D effect including at least one beautification operation (See Claim 1 rejection analyses for details.); 
capturing image data and depth data using a camera of the client device (See Claim 1 rejection analyses for details.); 
applying, to the image data and the depth data, the 3D effect including the at least one beautification operation based at least in part on the augmented reality content generator, the beautification operation being performed as part of applying the 3D effect (See Claim 1 rejection analyses for details.); 
generating a 3D message based at least in part on the applied 3D effect including the at least one beautification operation (See Claim 1 rejection analyses for details.); and 
rendering a view of the 3D message based at least in part on the applied 3D effect including the at least one beautification operation (See Claim 1 rejection analyses for details.).
Ulanoff does not explicitly disclose the beautification operation comprising modifying image data, the image data including a region corresponding to a representation of a face, the modifying comprising an effect that retouches the representation of the face, the beautification operation further comprising using a machine learning model for at least one of smoothing blemishes or preserving facial skin texture.
Chang teaches the beautification operation comprising modifying image data (Chang, abstract, “The retouched high and low frequency layers are combined to generate the final output.”), 
the image data including a region corresponding to a representation of a face (Chang, Fig. 1, ¶0030, “At a high level, face parser 105 automatically identifies the face of the subject of a designated photograph.”), 
(Chang, ¶0031, “automatically retouch a respective layer of the skin mask, using the skin quality map as an input”), 
the beautification operation further comprising using a machine learning model for at least one of smoothing blemishes or preserving facial skin texture (Chang, ¶0031, “Each of high and low frequency paths 125 and 155 advantageously utilizes a supervised deep learning technique whereby a corresponding deep neural network in each path is trained to automatically retouch a respective layer of the skin mask, using the skin quality map as an input.” ¶0046, “applying a transformation in color space to smooth uneven skin tones and eliminate or reduce redness and dark spots.” ¶0052, “the retouched photo of pair 210 automatically smoothed the subject's skin and removed freckles from the subject's face. The retouched photo of pair 220 automatically smoothed the subject's skin and removed freckles and wrinkles from the subject's face, while preserving certain moles and stubble. The retouched photo of pair 230 automatically smoothed the subject's skin, removed freckles from the subject's face and reduced the oily appearance of the subject's skin. The retouched photo of pair 240 automatically smoothed the subject's skin, removed blemishes and freckles from the subject's face, while preserving the subject's facial hair. The retouched photo of pair 250 automatically smoothed the subject's skin and removed blemishes from the subject's face. The retouched photo of pair 260 automatically smoothed the subject's skin and removed blemishes from the subject's face, while preserving stubble.”).
(Chang, ¶0006).

Regarding Claim 12, claim 11 is incorporated and Ulanoff teaches or suggests wherein applying, to the image data and the depth data, the 3D effect comprises: 
performing the beautification operation on a region of at least the image data including facial image data, the beautification operation comprising at least one of smoothing, lighting adjustment, or color modification (See Claim 2 rejection analyses for details.).

Regarding Claim 19, claim 11 is incorporated and Ulanoff teaches or suggests wherein the operations further comprise: causing display of an interface comprising the plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of a set of augmented reality content generators (See Claim 9 rejection analyses for details.).
Regarding Claim 13, claim 11 is incorporated and the combination of Ulanoff and Chang teaches utilizing a portrait segmentation mask when applying the beautification operation to the image data including the region corresponding to the representation of the face (Chang, ¶0024, “a face parser is applied to a portrait to identify various parts of a face (e.g., forehead, nose, cheeks, etc.). A skin filter can be applied to remove the non-skin regions (e.g., background, hair, eyes, etc.) from the image, producing a skin mask.” ¶0025, “A skin map (or more generally an image map) is a data structure which provides information about relevant regions of a photo. For example, a face parser can be applied to a portrait to identify the regions of skin to be processed for retouching, and the identified regions can be used to generate a map that identifies these regions for editing (e.g., on a pixel-by-pixel basis).” ¶0030-0031).


Regarding Claim 20, the combination of Ulanoff and Chang teaches or suggests a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: receiving, at a client device, a selection of a selectable graphical item from a plurality of selectable graphical items, the selectable graphical item comprising an augmented reality content generator for applying a 3D effect, the 3D effect including at least one beautification operation, the beautification operation comprising modifying image data, the image data including a region corresponding to a representation of a face, the modifying comprising an effect that retouches the representation of the face, the beautification operation further comprising using a machine learning model for at least one of smoothing blemishes or preserving facial skin texture; capturing image data and depth data using a camera of the client device; applying, to the image data and the depth data, the 3D effect including the at least one beautification operation based at least in part on the augmented reality content generator, the beautification operation being performed as part of applying the 3D effect; generating a 3D message based at least in part on the applied 3D effect including the at least one beautification operation; and rendering a view of the 3D message based at least in part on the applied 3D effect including the at least one beautification operation (See Claim 1 rejection analyses for details.).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ulanoff (“Here's how much better Snapchat lenses are on the iPhone X”) in view of Chang et al. (US Pub 2019/0251674 A1) and Lu et al. (Lu) (“Depth Enhancement via Low-rank Matrix Completion”). 
Regarding Claim 4, claim 1 is incorporated and Ulanoff does not explicitly disclose further comprising: 
determining a depth map based at least in part on the depth data; 
generating a depth inpainting mask corresponding to a region of the depth map including facial depth data; and 
performing depth map inpainting of the depth map using at least the generated depth inpainting mask.
Lu discloses 
further comprising: 
determining a depth map based at least in part on the depth data (
“In this paper, we present a depth map enhancement algorithm that performs depth map completion and de-noising simultaneously.”  Lu Abstract.); 
generating a depth inpainting mask corresponding to a region of the depth map including facial depth data (
Lu discloses depth map completion, stating “In this paper, we present a depth map enhancement algorithm that performs depth map completion and de-noising simultaneously.”  Lu Abstract.  Depth map completion is inpainting.  Lu further recites “Once we find k − 1 nearest neighbors in total, we assemble them together with the reference patch into a patch matrix M4m2×k. M can be incomplete and the preinpainting step above is only used to find the nearest neighbors.”  Lu 3.2. Depth Enhancement. 


    PNG
    media_image6.png
    562
    430
    media_image6.png
    Greyscale
 Lu 3.2. Depth Enhancement.  The mask matrix corresponds to “a depth inpainting mask,” which indicates where there are missing depth values. 
After Ulanoff is combined with Lu, some depth data of the facial area will be missing.  Therefore, the depth inpainting mask includes facial depth data. 
); and 
performing depth map inpainting of the depth map using at least the generated depth inpainting mask (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ulanoff with Lu.  The suggestion/motivation would have been in order to enhance the quality of the depth map. 

Regarding Claim 14, claim 11 is incorporated and Ulanoff in view of Lu discloses determining a depth map based at least in part on the depth data (See Claim 4 rejection for detailed analysis.); 
generating a depth inpainting mask corresponding to a region of the depth map including facial depth data (See Claim 4 rejection for detailed analysis.); and 
performing depth map inpainting of the depth map using at least the generated depth inpainting mask (See Claim 4 rejection for detailed analysis.).


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulanoff (“Here's how much better Snapchat lenses are on the iPhone X”) in view of Chang et al. (US Pub 2019/0251674 A1),  Lu et al. (Lu) (“Depth Enhancement via Low-rank Matrix Completion”) and Girdzijauskas et al. (Girdzijauskas) (WO 2014/025294 A1). 
Regarding Claim 5, claim 4 is incorporated and Ulanoff in view of Lu does not explicitly disclose wherein the depth map comprises a packed depth map.
Girdzijauskas teaches or suggests wherein the depth map comprises a packed depth map (
Girdzijauskas recites “The depth image is then split and placed on the top, bottom or one of the sides of the texture image. Further, according to some embodiments, parts of the depth image are packed also into the colour components corresponding to the other parts of depth image, thereby allowing higher resolutions of the packed texture and depth images to be sent.”  Girdzijauskas Page 8 last 2 lines – Page 9 first 4 lines. 
The percentage allocation between texture and depth pixels to be packed in a frame can be fixed (for example, a depth image may always occupy 20% of the available frame pixels). Hence, the first amount and the second amount are fixed. Alternatively, the percentage allocation between texture and depth pixels to be packed in a frame can be determined based on properties of texture and depth signals (for example, if the depth is very smooth, a lower resolution can be allowed for depth without losing much of the original information). Hence the first amount and the second amount maybe determined based on properties of texture and/or depth indicators. The depth indicators may relate to smoothness of the depth image part.”  Girdzijauskas Page 10 last 10 lines – Page 11 first 2 lines.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ulanoff in view of Lu with Girdzijauskas.  The suggestion/motivation would have been in order to save storage space, and/or transmission bandwidth, and/or in order to support legacy systems. 

Regarding Claim 6, claim 5 is incorporated and Ulanoff in view of Lu and Girdzijauskas teaches or suggests wherein the packed depth map has a lower resolution than the image data (
The depth image part is reduced to a smaller resolution than the texture image part. At least one of the reduced texture image part and the reduced depth image is placed in one image frame.”  Girdzijauskas Abstract.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ulanoff in view of Lu with Girdzijauskas.  The suggestion/motivation would have been in order to save storage space, and/or transmission bandwidth, and/or in order to support legacy systems. 

Regarding Claim 15, claim 14 is incorporated and Ulanoff in view of Lu and Girdzijauskas teaches or suggests the depth map comprises a packed depth map (See Claim 5 rejection for detailed analysis.).

Regarding Claim 16, claim 15 is incorporated and Ulanoff in view of Lu and Girdzijauskas teaches or suggests the packed depth map has a lower resolution than the image data (See Claim 6 rejection for detailed analysis.).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ulanoff (“Here's how much better Snapchat lenses are on the iPhone X”) in view of Chang et al. (US Pub 2019/0251674 A1), Lu et al. (Lu) (“Depth Enhancement via Low-rank Matrix Completion”) and Rezaiifar et al. (Rezaiifar) (US 20190266789 A1). 
Regarding Claim 7, claim 4 is incorporated and Ulanoff in view of Lu does not explicitly disclose further comprising: 
generating a normal map of the depth map for applying a lighting effect to facial image data of the image data; and 
applying the lighting effect to the facial image data based at least in part on the normal map.
Rezaiifar teaches or suggests further comprising: 
generating a normal map of the depth map for applying a lighting effect to facial image data of the image data ( “The lighting values for the points of the object in the image can be determined by determining a normal map using the object-specific depth map. ”  Rezaiifar ¶ 103.); and 
applying the lighting effect to the facial image data based at least in part on the normal map (Id.).


Regarding Claim 8, claim 7 is incorporated and Ulanoff in view of Lu with Rezaiifar teaches or suggests the lighting effect comprises at least two different colors, a first color from the two different colors being applied to a first portion of the facial image data, and a second color from the two different colors being applied to a second image of the facial image data (

    PNG
    media_image4.png
    280
    252
    media_image4.png
    Greyscale
  Figure on page 2 of Ulanoff discloses displaying a face that comprises multiple colors.  Different regions of the face has different colors).

Regarding Claim 17, claim 14 is incorporated and Ulanoff in view of Lu with Rezaiifar teaches or suggests the operations further comprise: 
generating a normal map of the depth map for applying a lighting effect to facial image data of the image data (See Claim 7 rejection for detailed analysis.); and 
applying the lighting effect to the facial image data based at least in part on the normal map (See Claim 7 rejection for detailed analysis.).

Regarding Claim 18, claim 17 is incorporated and Ulanoff in view of Lu with Rezaiifar teaches or suggests the lighting effect comprises at least two different colors, a first color from the two different colors being applied to a first portion of the facial image data, and a second color from the two different colors being applied to a second image of the facial image data (See Claim 8 rejection for detailed analysis.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ulanoff (“Here's how much better Snapchat lenses are on the iPhone X”) in view of  Chang et al. (US Pub 2019/0251674 A1), Fink (US 20150106103 A1). 
Regarding Claim 10, claim 9 is incorporated and Ulanoff does not explicitly disclose further comprising: receiving a swipe gesture via a touch screen of the client device; and in response to receiving the swipe gesture, causing navigation through the plurality of selectable graphical items.
Fink teaches or suggests further comprising: receiving a swipe gesture via a touch screen of the client device; and in response to receiving the swipe gesture, causing navigation through the plurality of selectable graphical items (
Fink discloses “In a further embodiment, the options section 106 may display more or less than four icons. In the case that the options section 106 includes more than four icons, the additional icons may be displayed by utilizing the GUI 222 by a user applying a ‘swiping’ motion to the GUI 222 and ‘swiping’ the icons to the left. In order for a user to view previously viewed icons, a ‘swiping’ motion to the right may be applied to the GUI 222.”  Fink ¶ 151.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ulanoff with Fink.  The suggestion/motivation would have been in order to allow more options for a user to choose from. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/
Primary Examiner, Art Unit 2613